Evans, Judge.
The Supreme Court has vacated our judgment of reversal, and has remanded the case to this court for further consideration of Division 4, and for clarification of said Division.
Upon further consideration, we are of the opinion that Division 4 is not necessary to a determination of this case, but is mere surplusage. Who needs it? We therefore strike Division 4 in its entirety, and there is left nothing for clarification.
Our former opinion is set forth in Branton v. Independent Life &c. Ins. Co., 136 Ga. App. 414 (221 SE2d 217). Divisions 1, 2, and 3 are again set forth and clearly show that the judgment of the lower court should be reversed.

Judgment reversed.


Deen, P. J., and Stolz, J., concur.